 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
      MARSHA WRIGHT,
11                                                Case No. 17-cv-1996-BAS-MSB
                                   Plaintiff,
12                                                ORDER:
13          v.                                    (1) GRANTING IN PART
                                                      AND DENYING IN PART
14    OLD GRINGO INC, et al.,                         DEFENDANTS’ MOTION
                                                      FOR SUMMARY JUDGMENT
15                              Defendants.         [ECF No. 38]
16
                                                    AND
17
                                                  (2) DENYING AS MOOT
18                                                    PLAINTIFF’S MOTION
                                                      TO DENY OR CONTINUE
19                                                    DEFENDANTS’ MOTION
                                                      FOR SUMMARY JUDGMENT
20
                                                    [ECF No. 51]
21
22
23
24         This case concerns Defendants’ alleged January 2013 promise to make
25   Plaintiff Marsha Wright (“Wright”) “a millionaire” by becoming a 5% owner of the
26   two Defendant companies that sell Western-style boots in the United States and
27   Mexico. After seven months of discovery, Defendants Old Gringo, Inc. (“OGI”),
28   Ernest Tarut (“Tarut”), and Yan Ferry (“Ferry”) (together, “Defendants”) seek to

                                            –1–                               17cv1996
 1   boot Wright’s eight claims by moving for summary judgment pursuant to Rule 56.
 2   (ECF Nos. 38, 52.)1 Wright opposes the motion. (ECF No. 50.) In connection with
 3   Defendants’ motion, she has filed a Rule 56(d) motion requesting denial or deferral
 4   of a decision on the summary motion pending further discovery on damages. (ECF
 5   No. 51.) For the reasons herein, the Court (1) grants in part and denies in part
 6   Defendants’ motion for summary judgment and (2) denies as moot Wright’s Rule
 7   56(d) motion.
 8                                        BACKGROUND2
 9          Marsha Wright is a Texas-based professional designer of Western apparel,
10   including boots and handbags. (ECF No. 50-1 Ex. A Marsha Wright Decl. (“Wright
11   Decl.”) ¶¶ 3, 21.) Defendants OGI and Old Gringo, S.A. de. C.V. (“OGS”) (together,
12   the “OG Entities”) make and sell Western-style boots. (ECF No. 53 Joint Statement
13   of Undisputed Material Facts (“JSUF”) ¶ 1.) Defendants Tarut and Ferry are the
14   majority owners of the OG Entities. (Wright Decl. ¶ 10.)
15          Wright designed boots for Defendants from 2005 until her resignation in
16   October 2015, occupying the role of “head designer” starting in 2008. (JSUF ¶ 2;
17   Wright Decl. ¶¶ 4–6.) At all times, she was paid as an independent contractor for her
18
19          1
               Defendant Old Gringo, S.A. de C.V. (“OGS”), a Mexican corporation with no agent for
     service of process in the United States, had yet to be served in Mexico pursuant to the Hague
20   Convention at the time Defendants filed their motion for summary judgment. (ECF No. 27.) As
21   of the date of this opinion, OGS was served with the Complaint and has filed a motion to quash or
     dismiss the Complaint for lack of personal jurisdiction. (ECF No. 61.) Although OGS is not a
22   summary judgment movant, the summary judgment arguments raised by the moving Defendants
     and their disposition herein are no less applicable to OGS.
23
            2
               The Court outlines the relevant background based on the parties’ Joint Statement of
24   Undisputed Material Facts (ECF No. 53) and summary judgment submissions. Defendants have
25   lodged various evidentiary objections to Wright’s submissions (ECF Nos. 52-1–52-9) and Wright
     has nestled a few objections in her lengthy opposition to summary judgment (ECF No. 50 at 5 n.1).
26   It is unnecessary to expressly rule on many of the objections because they would not alter the
     Court’s resolution of the summary judgment motion. However, “[t]o the extent that the Court relied
27   on objected-to evidence, it relied only on admissible evidence and, therefore, the objections are
     overruled.” Capitol Records, LLC v. BlueBeat, Inc., 765 F.Supp.2d 1198, 1200 n.1 (C.D. Cal.
28
     2010).
                                                    –2–                                        17cv1996
 1   services. (JSUF ¶ 43; Wright Decl. ¶¶ 7, 9.)
 2         Relevant Facts. In January 2013, Wright, Ferry and Tarut met in León,
 3   Mexico. (JSUF ¶ 3; Wright Decl. ¶ 10.) It is undisputed that during this meeting,
 4   Ferry and Tarut “raised [Wright’s] compensation, to a figure that Defendants paid
 5   [her] for the remainder of the time that [she] was with Old Gringo” in an oral contract.
 6   (JSUF ¶ 4; Wright Decl. ¶ 10.) Specifically, Wright would and did receive a
 7   $180,000 salary. (JSUF ¶ 4; ECF No. 50-12 Steve Greenberg Decl. (“Greenberg
 8   Decl.”) ¶ 12; see also Wright Dep. at 128:09–20.)
 9         Spurring the present wrangle amongst the parties is what Wright contends also
10   happened at the meeting: she alleges that Tarut and Ferry promised her a 5%
11   ownership interest (the “Ownership Interest”) in both OG Entities. (JSUF ¶ 5; Wright
12   Decl. ¶ 10.) Wright contends that Ferry and Tarut told her they could not put the
13   Ownership Interest in writing because doing so would jeopardize Ferry’s efforts to
14   become a U.S. citizen. (Wright Decl. ¶ 12.)
15         In the weeks and months following the January 2013 meeting, Wright told her
16   accountant and several friends and family members that she had received the
17   Ownership Interest.       James Roberson, Wright’s accountant, and Melissa
18   Kruckenberg, a senior bookkeeper with Roberson’s accounting firm, state that
19   Wright told them “the owners of . . . Old Gringo, Inc., as well as its Mexican affiliate
20   company, had granted her a 5% ownership interest in Old Gringo.” (ECF No. 50-5
21   James E. Roberson Decl. (“Roberson Decl.”) ¶ 5; ECF No. 50-11 Melissa
22   Kruckenberg Decl. (“Kruckenberg Decl.”) ¶ 6.) Jeffrey Green (Wright’s brother),
23   Becky Green (Wright’s sister-in-law), Angela Fresh (Wright’s friend), and Lee
24   Wright (Wright’s child) similarly all state that Wright told them Tarut and Ferry “had
25   granted her a 5% ownership interest” in the OG Entities. (ECF No. 50-7 Jeffrey
26   Green Decl. (“J.G. Decl.”) ¶ 4; ECF No. 50-8 Becky Green Decl. (“B.G. Decl.”) ¶ 4;
27   ECF No. 50-9 Angela Fresh Decl. (“Fresh Decl.”) ¶ 5; ECF No. 50-10 Lee Wright
28   Decl. (“L.W. Decl.”) ¶ 14.) Wright explained, at least to her sister-in-law and friend,

                                               –3–                                    17cv1996
 1   why she had received the Ownership Interest. Becky Green testified that Wright
 2   “told me that Old Gringo had agreed to give her a share of the company for . . .
 3   recognition of her hard work.” (JSUF ¶¶ 20–21; B.G. Dep. at 11:21–23.) And
 4   Wright’s friend, Angela Fresh, testified that Wright told her “they were going to give
 5   her a percentage of the business for—for the work she had—you know, had
 6   accomplished for them and . . . to show their appreciation.” (Fresh Dep. at 16:12–
 7   15.)
 8          Wright contends that, after the January 2013 meeting, the Ownership Interest
 9   “only rarely came up in discussions” with Ferry and Tarut “and only in the sense that
10   [they] repeatedly promised to get it to [her] in writing at some date in the future when
11   they could.” (Wright Decl. ¶ 44.) Wright further contends that Tarut told her “on
12   many occasions” in 2014 and 2015 “things to remind [her] that [she] was now an
13   owner or a ‘partner’ in the Old Gringo companies, and needed to work extra hard[.]”
14   (Id. ¶¶ 46–47.)
15          On October 4, 2015, Wright resigned from the OG Entities after unsuccessful
16   negotiations she initiated in August and September 2015 with Ferry and Tarut to
17   increase her compensation and receive additional money to employ her son. (JSUF
18   ¶ 41; Wright Decl. ¶¶ 42–43.) Wright contends that she did not suspect that “the
19   Ownership Interest might not be real” and she “still thought [she] was a part owner
20   of the Old Gringo companies” when she resigned. (Wright Decl. ¶¶ 45, 48; Wright
21   Dep. at 188:13–189:21.) Wright contends that “[o]nly after [she] resigned on
22   October 4, 2015” did she “begin to suspect that there might be a problem with the
23   Ownership Interest” “based on [] Tarut and [] Ferry’s very unusual conduct in our
24   business negotiations[.]” (Wright Decl. ¶ 49; Wright Dep. at 190:16–19.) Still
25   believing that she owned 5% of the OG Entities, Wright asked Tarut about the alleged
26   Ownership Interest in a June 2016 email, to which Tarut never responded. (Wright
27   Decl. ¶¶ 49–50; Wright Dep. at 192:20–193:04.)
28          Procedural History. Wright commenced this action against OGI, OGS, Tarut,

                                               –4–                                    17cv1996
 1   and Ferry on September 28, 2017. (ECF No. 1.) She raises eight claims for: (1)
 2   breach of contract, (Compl. ¶¶ 54–65); (2) fraud and fraudulent misrepresentation,
 3   (id. ¶¶ 66–79); (3) specific performance, (id. ¶¶ 80–85); (4) promissory fraud, (id. ¶¶
 4   86–93); (5) concealment, (id. ¶¶ 94–103); (6) negligent misrepresentation, (id. ¶¶
 5   104–108); (7) promissory estoppel, (id. ¶¶ 109–112); and (8) unjust enrichment, (id.
 6   ¶¶ 113–118). OGI and Tarut answered the Complaint on December 18, 2017 (ECF
 7   No. 3), and after an unsuccessful attempt to dismiss for lack of personal jurisdiction
 8   (ECF No. 19), Ferry answered on May 3, 2018 (ECF No. 21). OGI, Tarut, and Ferry
 9   now move for summary judgment. (ECF No. 38.)
10                                   LEGAL STANDARD
11         Pursuant to Federal Rule of Civil Procedure 56, summary judgment is proper
12   on “each claim or defense” “or the part of each claim or defense” on which summary
13   judgment is sought when “there is no genuine dispute as to any material fact, and the
14   moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A
15   fact is “material” if it might affect the outcome of the suit under the governing law,
16   and a dispute is “genuine” if there is sufficient evidence for a reasonable trier of fact
17   to decide in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S.
18   242, 248 (1986). Summary judgment is appropriate “if the pleadings, depositions,
19   answers to interrogatories, and admissions on file, together with the affidavits, if any,
20   show that there is no genuine issue as to any material fact and that the moving party
21   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).
22         The moving party has the initial burden of demonstrating the absence of a
23   genuine factual dispute, which it may satisfy by either affirmatively negating the
24   nonmoving party’s claim, or by demonstrating that the nonmoving party is unable to
25   prove an essential element of that claim. Celotex Corp. v. Catrett, 477 U.S. 317,
26   322–23 (1986); Jones v. Williams, 791 F.3d 1023, 1030 (9th Cir. 2015); see also J.
27   Friedenthal, M. Kane, & A. Miller, Civil Procedure § 9.3, p. 457, n.81 (5th ed. 2015).
28   To meet this burden, the moving party cites to depositions, affidavits or declarations,

                                               –5–                                     17cv1996
 1   interrogatory answers, or other materials in the record. Fed. R. Civ. P. 56(c)(1).
 2         Only if the moving party meets its initial burden must the nonmoving party go
 3   beyond its pleadings and, by its own evidence or by citing appropriate materials in
 4   the record, show by sufficient evidence that there is a genuine dispute for trial.
 5   Celotex, 477 U.S. at 324; S.A. Empresa de Viacao Aerea Rio Grandense v. Walter
 6   Kidde & Co., Inc., 690 F.2d 1235, 1238 (9th Cir. 1982) (“[A] party cannot
 7   manufacture a genuine issue of material fact by merely making assertions in its legal
 8   memoranda”). The nonmoving party “must do more than simply show that there is
 9   some metaphysical doubt as to the material facts . . . . [w]here the record as a whole
10   could not lead a rational trier of fact to find for the nonmoving party, there is no
11   ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
12   U.S. 574, 587 (1986); see also Anderson, 477 U.S. 242 at 252 (a “scintilla of
13   evidence” in support of the nonmoving party is insufficient, rather “there must be
14   evidence on which the jury could reasonably find for the [nonmoving party].”).
15         At the summary judgment stage, it is not the Court’s duty to locate the legal
16   arguments or evidence which might show that summary judgment is or is not
17   warranted. See Marketquest Grp., Inc. v. BIC Corp., 316 F. Supp. 3d 1234, 1249 n.4
18   (S.D. Cal. 2018) (“The Court should not have to ‘search for truffles’ in the
19   evidentiary record submitted with the parties’ motions to discover the facts
20   supporting Plaintiff’s claims.”).
21                                       DISCUSSION
22   A.    Failure of Consideration
23         Defendants first argue that they are entitled to summary judgment on all eight
24   claims based on the affirmative defense of failure of consideration. (ECF No. 38-1
25   at 5–6.) Defendants argue that any alleged 5% ownership interest or equity stake in
26   the OG Entities “was only supported by past consideration,” which “is insufficient to
27   support an enforceable contract term.” (Id.) Thus, according to Defendants, “[e]ach
28   of Plaintiff’s 8 causes of action fails[.]” (Id at 8.) Wright argues that Defendants

                                              –6–                                   17cv1996
 1   have waived this affirmative defense and, even if they have not, Defendants have not
 2   established the absence of consideration. (ECF No. 50 at 4–6.) The Court considers
 3   these arguments.
 4         1.     Defendants May Raise this Defense Now
 5         Rule 8 identifies failure of consideration as an affirmative defense which a
 6   responsive pleading must identify. Fed. R. Civ. P 8(c)(1). Defendants did not raise
 7   failure of consideration in their answers to the Complaint. (ECF Nos. 3, 21.) Wright
 8   therefore argues that Defendants cannot raise it now. (ECF No. 50 at 4–5.) The
 9   Court rejects Wright’s argument.
10         Courts do not require strict compliance with Rule 8(c) such that the failure to
11   initially plead an affirmative defense means that the defendant is forever precluded
12   from raising the defense. Rather, “[i]n the absence of a showing of prejudice, . . . an
13   affirmative defense may be raised for the first time at summary judgment.”
14   Camarillo v. McCarthy, 998 F.2d 638, 639 (9th Cir. 1993); see also Magana v. N.
15   Mariana Islands, 107 F.3d 1436, 1446 (9th Cir. 1997); Healy Tibbits Const. Co. v.
16   Ins. Co. of N. Am., 679 F.2d 803, 804 (9th Cir. 1982). It is within the discretion of
17   the trial court to permit the assertion of an affirmative defense at summary judgment,
18   provided that the nonmovant has an opportunity to respond. Simmons v. Navajo Cty.,
19   Ariz., 609 F.3d 1011, 1023 (9th Cir. 2010).
20         Wright appears to argue prejudice from the fact that Defendants did not assert
21   failure of consideration in their answers. To the extent Wright takes issue with the
22   timing of the defense, mere delay is insufficient to demonstrate prejudice. See Ledo
23   Fin Corp. v. Summers, 122 F.3d 825, 827 (9th Cir. 1997) (“Although [the plaintiff]
24   suggests that the five-month delay in asserting the . . . defense amounted to an
25   ‘ambush,’ it points to no tangible way in which it was prejudiced by the delay.”).
26   And a new defense may be raised at summary judgment if it became available at the
27   summary judgment stage. See Panaro v. City of North Las Vegas, 432 F.3d 949, 951
28   (9th Cir. 2006) (holding that district court did not err in permitting defendants to raise

                                                –7–                                     17cv1996
 1   a new defense of exhaustion of administrative remedies at the summary judgment
 2   stage because the affirmative defense was not available until the summary judgment
 3   stage). Defendants indicate that they became aware of the facts necessary to raise
 4   the defense during Wright’s deposition on October 10, 2018, which preceded their
 5   motion for summary judgment by nine days. (ECF No. 52 at 5.) The Court credits
 6   this representation because Wright’s pleadings suggested that consideration
 7   supported an enforceable oral agreement for the Ownership Interest. (Compl. ¶¶ 55–
 8   56, 58; see also id. ¶¶ 18–19.) Thus, the Court does not find the defense untimely.
 9         Wright does not otherwise show tangible harm that would result from raising
10   the defense now. “Tangible harm” does not result from the possibility that an
11   affirmative defense not initially pleaded in an answer could be meritorious. Courts
12   have granted summary judgment on affirmative defenses not initially pleaded in an
13   answer and raised for the first time at summary judgment. See Sharer v. Oregon, 481
14   F. Supp. 2d 1156, 1165 (D. Or. 2007) (granting summary judgment on statute of
15   limitations defense); Scott v. Garcia, 370 F. Supp. 2d 1056, 1065 (S.D. Cal. 2005)
16   (same). Rather, the “prejudice” a plaintiff must identify is procedural in nature, such
17   as a failure or inability to conduct discovery on the defense, or a defendant’s “11th
18   hour” assertion of the defense after extensive litigation. See Helton v. Factor 5, Inc.,
19   26 F. Supp. 3d 913, 921 (N.D. Cal. 2014) (prohibiting individual defendants from
20   asserting affirmative defense raised for the first time two years and nine months after
21   complaint was amended to add the relevant claims; finding that plaintiffs would be
22   prejudiced because they would have no opportunity to conduct discovery on the
23   issue); Kaufman v. Unum Life Ins. Co. of Am., 834 F. Supp. 2d 1186, 1193 (D. Nev.
24   2011) (“We conclude . . . that [the defendant] has waived its statute of limitations
25   defense due to the prejudice [the plaintiff] has suffered in having to confront the
26   defense too late in the time line of the litigation.”).
27         Although Wright nakedly asserts that she had “no opportunity to develop”
28   discovery on the consideration defense, (ECF No. 50 at 4–5), additional discovery is

                                                –8–                                   17cv1996
 1   not necessary. For one, Wright does not even argue in her concurrently filed Rule
 2   56(d) motion that this Court should deny or defer ruling on failure of consideration
 3   so that additional discovery can be had on this issue. (See ECF No. 51.) More
 4   importantly, additional discovery is not necessary for Wright to proffer facts about
 5   whether she provided or agreed to provide legally sufficient consideration at the time
 6   of the January 2013 meeting to render the alleged Ownership Interest enforceable in
 7   contract. Such facts are presumably within Wright’s knowledge because she is an
 8   alleged party to the alleged oral agreement for the Ownership Interest. Wright has
 9   had the opportunity to show the Court that there is a triable factual issue regarding
10   consideration in her opposition to summary judgment. See Fontana v. City of
11   Auburn, No. C13-0245-JCC, 2014 WL 4162528, at *5 (W.D. Wash. Aug. 21, 2014)
12   (permitting affirmative defense because inter alia the plaintiff had the opportunity to
13   respond to defendants’ arguments by briefing the issue and presenting evidence to
14   the court). Accordingly, in its discretion, the Court will permit Defendants to raise
15   failure of consideration now.
16         2.     Wright Fails to Show a Triable Issue on Consideration
17         “[I]n order for a contract to be enforceable under California law, it must
18   impose binding obligations on each party.” Chodos v. West Publishing Co., 292 F.3d
19   992, 996 (9th Cir. 2002). Relatedly, “[i]t is hornbook law that a contract, to be
20   enforceable, must be supported by consideration.” Patriot Sci. Corp. v. Korodi, 504
21   F. Supp. 2d 952, 960 (S.D. Cal. 2007). “California courts have repeatedly refused to
22   enforce gratuitous promises, even if reduced to writing in the form of an agreement.”
23   Jara v. Suprema Meats, Inc., 18 Cal. Rptr. 3d 187, 195 (Cal. Ct. App. 2004).
24   Importantly, “the consideration for a promise must be an act or a return promise,
25   bargained for and given in exchange for the promise.” Simmons v. Cal. Inst. of Tech.,
26   209 P.2d 581, 586 (Cal. 1949) (emphasis added). “‘Past consideration cannot support
27   a contract.’” Patriot Sci. Corp., 504 F. Supp. 2d at 960 (quoting Passante v. Mc
28   William, 62 Cal. Rptr. 2d 298 (Cal. Ct. App. 1997)); Simmons, 209 P.2d at 581 (no

                                              –9–                                    17cv1996
 1   valid consideration for a contract regarding royalties where the contract was made
 2   “in consideration of employment” and that phrase was construed as referring to the
 3   plaintiffs’ past employment).
 4         In the Complaint, Wright alleged that at the January 2013 meeting, she and
 5   Defendants formed a binding oral contract in January 2013 in which they agreed to
 6   provide Plaintiff with the Ownership Interest and an increased salary and
 7   performance bonuses, both in exchange for Wright’s agreement to continue
 8   providing “expertise and services” to the OG Entities. (Compl. ¶¶ 55–56, 58; see
 9   also id. ¶¶ 18–19.) There was no suggestion that the Ownership Interest was based
10   on Wright’s past work for the OG Entities or that Wright could leave the OG Entities
11   and still retain the interest. The pleadings thus suggested there was consideration.
12         Moving beyond the pleadings, however, Defendants introduce evidence
13   showing that any Ownership Interest was granted because of Wright’s past work.
14   Most critically, Defendants proffer Wright’s own deposition testimony: Wright
15   testified that it was her understanding that even if she quit Old Gringo “the next day,”
16   she was entitled to the Ownership Interest because “[h]e told me, I just made you a
17   millionaire.” (JSUF ¶¶ 28–29; Wright Dep. at 37:12–20, 174:11–15.) Defendants
18   also point to additional evidence. Wright’s sister-in-law, Becky Green, testified that
19   Wright “told me that Old Gringo had agreed to give her a share of the company for .
20   . . recognition of her hard work.” (JSUF ¶¶ 20–21; Becky Green Dep. at 11:21–23.)
21   Wright’s friend, Angela Fresh, similarly testified that Wright told her “they were
22   going to give her a percentage of the business for—for the work she had—[] had
23   accomplished for them and . . . to show their appreciation.” (Fresh Dep. at 16:12–
24   15.) Wright raises no evidentiary challenges to this testimony, nor does she address
25   the testimony in any of her evidentiary submissions, including those from the same
26   witnesses. (See generally ECF No. 50; Fresh Decl.; B.G. Decl.) Defendants argue,
27   and the Court agrees, that this evidence supports the conclusion that the Ownership
28   Interest was not provided in exchange for Wright’s continued services to the OG

                                              – 10 –                                  17cv1996
 1   Entities. Defendants have therefore met their initial burden to show that they are
 2   entitled to summary judgment on the defense of failure of consideration.
 3         With the burden shifted to Wright, Wright’s counsel ropes in arguments that
 4   do not controvert Defendants’ summary judgment showing. He first argues that
 5   “Defendants have not established that Plaintiff failed to give consideration for the
 6   Ownership Interest” because Plaintiff continued to perform work as an independent
 7   contractor for the OG Entities. (ECF No. 50 at 5.) Whether Wright continued to
 8   perform work for the OG Entities, however, is not the relevant issue. The relevant
 9   issue is whether the provision of the alleged Ownership Interest was bargained in
10   exchange for Wright’s continued provision of services as opposed to being given or
11   promised because of Wright’s past services to Defendants. See Passante, 62 Cal.
12   Rptr. 2d at 302 (“As a matter of law, any claim by [Plaintiff] for breach of contract
13   necessarily founders on the rule that consideration must result from a bargain.”).
14   Showing a genuine dispute of material fact on this issue is not a difficult task. All
15   Wright need do is corral some facts which would suggest to a reasonable jury that, at
16   the January 2013 meeting, Wright agreed to continue providing her services to the
17   OG Entities in exchange for the alleged Ownership Interest, i.e. that she had an
18   obligation to perform such services in exchange for the interest.
19         Wright, however, simply declares that she was “told” by Ferry that she would
20   have a 5% ownership interest, a statement echoed by all her supporting declarants
21   who similarly state that Wright said she was merely “granted” the interest. (Wright
22   Decl. ¶ 10; see also J.G. Decl. ¶ 4; B.G. Decl. ¶ 4; Fresh Decl. ¶ 5; L.W. Decl. ¶ 14.)
23   Wright also declares that even when she resigned after her failed attempt to negotiate
24   higher compensation for her services, “I still thought I was a part owner of Old
25   Gringo”—a belief she maintained even up to the present suit despite not having
26   worked for and performed services for the OG Entities since October 2015. (JSUF ¶
27   2; Wright Decl. ¶¶ 40, 48.) This evidence does not controvert Defendants’ summary
28   judgment showing that the Ownership Interest was supported by only past

                                              – 11 –                                 17cv1996
 1   consideration and did not require Wright to do anything in order to receive it.
 2   Wright’s reliance on Raichart v. Phillips, 261 P.2d 777 (Cal. 1953), is thus
 3   misplaced. The evidence in that case showed that the consideration encompassed not
 4   only past services, but also additional assistance necessary to make the corporation a
 5   success after the date of the agreement. Id. at 780 (noting that “[t]he agreement in
 6   question recites a consideration indicating services and assistance in attempting to
 7   make this corporation a success. Assuming that all of the stock was sold, many things
 8   remained to be done, and . . . . there is evidence justifying the inference that Raichart
 9   was of assistance to Phillips both before and after the date of the agreement.”).
10         Wright’s counsel also argues that summary judgment is inappropriate because
11   California law recognizes and enforces unilateral contracts. (ECF No. 50 at 6.) In
12   a unilateral contract, “there is only one promisor” and “[a]ny act or forbearance by
13   the promisee may constitute consideration for the promise and acceptance of that
14   offer.” Faigin v. Signature Grp. Holdings, Inc., 150 Cal. Rptr. 3d 123, 136 (Cal. Ct.
15   App. 2012). The problem with this argument is twofold.
16         First, Wright’s counsel in effect argues both that the facts show there was a
17   bilateral contract for the Ownership Interest bargained in exchange for Wright’s
18   services and a unilateral offer for the Ownership Interest to be accepted by Wright’s
19   performance of services for the OG Entities. (Compare ECF No. 50 at 5 with id. at
20   6.) Unlike the pleading stage, summary judgment is not an opportunity to advance
21   alternative arguments that require distinct factual scenarios. A bilateral contract and
22   a unilateral contract are two different bulls, only one of which Wright can tame to
23   defeat summary judgment. “A bilateral contract consists of mutual promises made
24   in exchange for each other by each of the two contracting parties” whereas “a
25   unilateral contract involves the exchange of a promise for a performance.” Sateriale
26   v. R.J. Reynolds Tobacco Co., 697 F.3d 777, 785 (9th Cir. 2012). Because of these
27   differences, the same facts cannot give rise to both types of contracts insofar as they
28   concern the Ownership Interest.

                                               – 12 –                                  17cv1996
 1         Even if the Court disregards the bilateral contract theory, the evidence before
 2   the Court does not support counsel’s unilateral contract theory. A unilateral contract
 3   requires that the promisor make an offer expressly conditioned on particular
 4   performance. See Sateriale, 697 F.3d at 792; Harris v. Time, Inc., 237 Cal. Rptr.
 5   584, 587 (Cal. Ct. App. 1987) (a unilateral contract is formed when the offer “calls
 6   for performance of a specific act without further communication and leaves nothing
 7   for further negotiation.”). The evidence before the Court, however, does not show
 8   that Defendants made an offer of the Ownership Interest conditioned on Wright’s
 9   performance of providing services. Wright does not provide facts which concretely
10   show that Defendants made an offer. As the Court has discussed, the evidence shows
11   that Wright was “told” she had been “granted” the Ownership Interest. (Wright
12   Decl. ¶ 10; see also J.G. Decl. ¶ 4; B.G. Decl. ¶ 4; Fresh Decl. ¶ 5; L.W. Decl. ¶ 14.)
13   Wright distinguishes the agreement to pay increased compensation for her continued
14   services to the OG Entities from the alleged agreement to provide her the Ownership
15   Interest. (See Wright Decl. ¶¶ 38, 44, 48–49.) And she contends that when she
16   resigned from the OG Entities after unsuccessful negotiations with Tarut and Ferry
17   in August and September 2015 for increased compensation for her services to the
18   OG Entities, she “was not concerned that the Ownership Interest might not be real.”
19   (Id. ¶ 45.) This evidence does not show Defendants made an offer of the Ownership
20   Interest conditioned on Wright’s continued performance of services, which is
21   necessary for the unilateral contract theory her counsel presses. See Oster v.
22   Caithness Corp., No. 16-cv-03614-WHO, 2017 WL 3727174, at *8 (N.D. Cal. Aug.
23   30, 2017) (finding no unilateral contract in part because plaintiff failed to identify
24   an offer).
25         Accordingly, the Court grants summary judgment to Defendants on Wright’s
26   breach of contract claim for failure of consideration and dismisses the claim with
27   prejudice. Wright’s specific performance is similarly subject to dismissal to the
28   extent it is premised on the breach of contract claim.

                                              – 13 –                                 17cv1996
 1         3.     Wright Can Press Her Remaining Claims Without Consideration
 2         Defendants further argue that Wright’s remaining claims fail for failure of
 3   consideration. Cursory research into the elements of the remaining claims would
 4   have shown Defendants that their consideration challenge to these claims is not
 5   “warranted by existing law or by a nonfrivolous argument[.]” Fed. R. Civ. P.
 6   11(b)(2).
 7         First, a promissory estoppel claim requires the absence of traditional contract
 8   consideration. “A cause of action for promissory estoppel . . . substitutes reliance on
 9   a promise for consideration . . . . [i]f actual consideration was given by the promisee,
10   promissory estoppel does not apply.” Fleet v. Bank of Am., N.A., 178 Cal. Rptr. 3d
11   18, 26–27 (Cal. Ct. App. 2014); see also Raedeke v. Gibralter Sav. & Loan Ass’n,
12   517 P.2d 1157, 1161 (Cal. 1974) (“If the promisee’s performance was requested at
13   the time the promisor made his promise and that performance was bargained for, the
14   doctrine is inapplicable.”); US Ecology, Inc. v. Cal., 28 Cal. Rptr. 3d 894, 906 (Cal.
15   Ct. App. 2005) (“Cases have characterized promissory estoppel claims as being
16   basically the same as contract actions, but only missing the consideration
17   element[.]”). Having concluded that there was no consideration, Wright may press
18   her promissory estoppel claim. See ACP, Inc. v. Skypatrol, LLC, No. 13-01572-PJH,
19   2017 WL 2224831, at *1, 6–7 (N.D. Cal. May 22, 2017) (denying summary judgment
20   on promissory estoppel claim although the district court had previously dismissed
21   contract claim for lack of consideration).
22         Second, Defendants’ consideration argument fails as to Wright’s unjust
23   enrichment claim. “‘Quasi-contracts, unlike true contracts, are not based on the
24   apparent intention of the parties to undertake the performances in question, nor are
25   they promises. They are obligations created by law for reasons of justice.’” FDIC
26   v. Dintino, 84 Cal. Rptr. 3d 38, 50 (Cal. Ct. App. 2008) (quoting Weitzenkorn v.
27   Lesser, 256 P.2d 947 (Cal. 1953)). Thus, an unjust enrichment claim is precluded
28   when there is a valid express contract covering the same subject matter between the

                                              – 14 –                                  17cv1996
 1   parties. See Gerlinger v. Amazon.Com, Inc., 311 F. Supp. 2d 838, 856 (N.D. Cal.
 2   2004). Because the Court has concluded that there was no consideration to support
 3   the creation of a binding oral agreement regarding the alleged Ownership Interest,
 4   there is no valid contract which could preclude Wright’s unjust enrichment claim.
 5         Finally, Defendants fail to explain how the absence of a binding oral agreement
 6   precludes Wright’s tort claims related to fraud and negligent misrepresentation.
 7   Contract claims and torts claims are fundamentally distinct causes. See Hunter v.
 8   Up-Right, Inc., 864 P.2d 88, 90 (Cal. 1993) (“We noted that ‘[t]he distinction
 9   between tort and contract is well grounded in common law, and divergent objectives
10   underlie the remedies created in the two areas. Whereas contract actions are created
11   to enforce the intentions of the parties to the agreement, tort law is primarily designed
12   to vindicate ‘social policy.’”); Foley v. Interactive Data Corp., 765 P.2d 363 (Cal.
13   1988). In recognition of this distinction, California law seeks to “prevent the law of
14   contract and the law of tort from dissolving one into the other.” Robinson Helicopter
15   Co., Inc. v. Dana Corp., 102 P.3d 268, 273 (Cal. 2004) (noting that the economic
16   loss rule precludes a tort claim when the breach of an alleged duty is nothing more
17   than a violation of a promise which undermines that expectations of the parties to an
18   enforceable agreement); see also UMG Recordings, Inc. v. Global Eagle Entm’t, Inc.,
19   117 F. Supp. 3d 1092, 1103 (C.D. Cal. 2015) (“The [economic loss] rule generally
20   bars tort claims based on contract breaches, ‘thereby limiting contracting parties to
21   contract damages.’”).
22         None of the tort claims Wright raises requires consideration. Pursuant to
23   California law, the tort of fraud requires: (1)a misrepresentation, which includes
24   either a false representation, concealment or nondisclosure, (2) knowledge of falsity,
25   i.e. scienter, (3) intent to defraud, which includes an intent to induce reliance, (4)
26   justifiable reliance, and (5) damages. Petersen v. Allstate Indem. Co., 281 F.R.D.
27   413, 419 (C.D. Cal. 2012) (citations omitted). Promissory fraud is a species of fraud
28   for which the misrepresentation element is premised on the defendant’s alleged

                                               – 15 –                                  17cv1996
 1   making of a promise while also lacking an intent to perform. See Petersen, 281
 2   F.R.D. at 419 (citing Lazar v. Superior Court, 909 P.2d 981 (Cal. 1996)); see also
 3   Pac. State Bank v. Greene, 1 Cal. Rptr. 3d 739, 751 (Cal. Ct. App. 2003)
 4   (“‘[P]romissory fraud’ is a promise made without any intention of performing it.”).
 5   The elements of the tort of negligent misrepresentation are similar to the elements of
 6   fraud, but the tort does not require an intent to deceive or defraud. Small v. Fritz
 7   Companies, Inc., 65 P.3d 1255, 1258 (Cal. 2003); see also Fox v. Pollack, 226 Cal.
 8   Rptr. 532, 537 (Cal. Ct. App. 1986) (identifying elements of negligent
 9   misrepresentation). Because none of these claims requires consideration, Wright
10   may still sue for Defendants’ alleged fraudulent conduct regarding the alleged
11   Ownership Interest. Accordingly, the Court denies summary judgment with respect
12   to Wright’s remaining claims.
13   B.    The Affirmative Defense of Statute of Limitations
14         Defendants next argue that Wright’s claims are barred by the applicable statute
15   of limitations. (ECF No. 38-1 at 8–19.) Defendants pleaded statute of limitations as
16   an affirmative defense in their answers to the Complaint. (ECF No. 3 at 14; ECF No.
17   21 at 13.) “A defendant raising the statute of limitations as an affirmative defense
18   has the burden of proving the action is time barred.” Cal. Sansome Co. v. U.S.
19   Gypsum, 55 F.3d 1402, 1406 (9th Cir. 1995). Federal courts apply state statute of
20   limitations in diversity actions. See Guar. Trust Co. of N.Y. v. York, 326 U.S. 99,
21   109–10 (1945); Bancorp Leasing & Fin. Corp. v. Agusta Aviation Corp., 813 F.2d
22   272, 274 (9th Cir. 1987); Simpson v. Robert Bosch Tool Corporation, No. 12-cv-
23   05379 WHO, 2014 WL 985067, at *2 (N.D. Cal. Mar. 7, 2014) (“In a federal
24   diversity action brought under state law, the state statute of limitations governs.”).
25   Both sides apply California statute of limitations and the Court does so as well.
26         1.     The Appropriate Statute of Limitations to Apply
27         Before assessing Defendants’ particular statute of limitations arguments, the
28   Court finds it necessary to address which statute of limitations applies to Wright’s

                                             – 16 –                                 17cv1996
 1   claims.     Defendants and Wright assume that California’s two-year statute of
 2   limitations for oral contract claims applies to Wright’s claims for promissory
 3   estoppel, specific performance, and unjust enrichment.3 See Cal. Civ. Code P. § 339
 4   (setting two-year statute of limitations for oral agreement). The parties in turn apply
 5   California’s three-year statute of limitations to Wright’s claims for fraud and
 6   fraudulent misrepresentation, promissory fraud, concealment, and negligent
 7   misrepresentation. See Cal. Civ. Code P. § 338(d) (establishing three-year statute of
 8   limitations for “[a]n action for relief on the ground of fraud or mistake”). The Court,
 9   however, concludes that the appropriate statute of limitations for all remaining causes
10   of action is the three-year period applicable to claims grounded in fraud.
11          Pursuant to California law, “[t]o determine the statute of limitations which
12   applies to a cause of action it is necessary to identify the nature of the cause of action,
13   i.e., the ‘gravamen’ of the cause of action.” Hensler v. City of Glendale, 876 P.2d
14   1043, 1057 (Cal. 1994). “The nature of the right sued upon and not the form of
15   action nor the relief demanded determines the applicability of the statute of
16   limitations under our code.” Id.; Day v. Greene, 380 P.2d 385, 389 (Cal. 1963)
17   (same); Jefferson v. J. E. French Co., 355 P.2d 643, 644 (Cal. 1960). “Section
18   338(d) applies ‘if fraud or mistake is the basis of the legal injury . . . regardless of
19   whether the complaint . . . pleads a cause of action in tort or contract[.]” Hatch v.
20   Collins, 275 Cal. Rptr. 476, 479 (Cal. Ct. App. 1990); see also In re Asyst Techs.,
21
            3
22             As a general matter, this assumption would be proper if fraud were not the gravamen of
     this case. A specific performance claim has the same statute of limitations as that of a
23   corresponding contract claim because specific performance is grounded in the underlying breach
     of contract. Gurvey v. Legend Films, Inc., No. 09-cv-942-IEG (JMA), 2010 WL 55889, at *16
24   (S.D. Cal. Jan. 4, 2010). And, “[i]f promissory estoppel is premised on an oral agreement, then it
25   is subject to a two-year statute of limitations.” Perez v. CitiMortgage, Inc., SACV 14-00355-DOC
     (DFMx), 2014 WL 2609656, at *3 (C.D. Cal. June 10, 2014) (citing Cal. Civ. Code P. § 339(1);
26   Krieger v. Nick Alexander Imports, Inc., 285 Cal. Rptr. 717 (Cal. Ct. App. 1991)); see also Vahora
     v. Masood, No. 1:16-cv-1624-LJO-SKO, 2017 WL 1213423, at *7 (E.D. Cal. Apr. 3, 2017). None
27   of these authorities applying the two-year statute of limitations is applicable in this case given the
     Court’s conclusions that (1) there is no oral agreement regarding the Ownership Interest
28
     enforceable in contract and (2) the gravamen of Wright’s claims is Defendants’ alleged fraud.
                                                     – 17 –                                        17cv1996
 1   Inc., No. C-06-04669-EDL, 2008 WL 2169021, at *6 (N.D. Cal. May 23, 2008)
 2   (noting that plaintiffs’ California state law claims, including claims of unjust
 3   enrichment, rescission, and breach of contract, would be subject to the three-year
 4   statute of limitations for fraud).
 5          Relevant to this case, courts apply the three-year statute of limitations to
 6   negligent misrepresentation claims and contract-related claims, including specific
 7   performance, unjust enrichment, and promissory estoppel, when the gravamen of the
 8   claims is a defendant’s alleged fraud. See Mamola v. JP Morgan Chase Bank, N.A.,
 9   No. 14-cv-2688-MCE-EFB, 2015 WL 6951185, at *5 (E.D. Cal. Nov. 10, 2015)
10   (applying three-year statute of limitations to all claims including promissory
11   estoppel because “the gravamen of Plaintiffs’ SAC is fraud. Each cause of action is
12   based on purported misrepresentations made by Defendants that ‘fraudulently
13   induced [Plaintiffs]’”); Ferguson v. JPMorgan Chase Bank, N.A., No. 2:14-CV-
14   00328-KJM-KJN, 2014 WL 2118527, at *5 (E.D. Cal. May 21, 2014) (applying
15   three-year statute of limitations because “[t]he promissory estoppel claim
16   incorporates preceding paragraphs containing statements constituting fraud.”); see
17   also Reysner v. Navient Sols., Inc., No. 2:17-cv-00641-KJM-KJN PS, 2018 WL
18   5879809, at *7 (E.D. Cal. Nov. 7, 2018) (applying three-year period to unjust
19   enrichment claim based on fraud); Sprint Sols., Inc. v. Thirty-One Echo, Inc., No.
20   5:15-cv-02439-EJD, 2018 WL 1510210, at *5 (N.D. Cal. Mar. 27, 2018) (same);
21   Ferguson, 2014 WL 2118527, at *6 (applying three-year statute of limitations to
22   negligent misrepresentation claim); Frye v. The Wine Library, Inc., No. 06-5399 SC,
23   2007 WL 4357596at *6 (N.D. Cal. Dec. 11, 2007) (same).4
24
25          4
              The limitations period for negligent misrepresentation is two years when the claim does
26   not concern fraud. See, e.g., Hydro-Mill Co., Inc. v. Hayward, Tilton & Rolapp Ins. Associates,
     Inc., 10 Cal. Rptr. 3d 582, 590 (Cal. Ct. App. 2004) (“A cause of action for negligent
27   misrepresentation is barred by the two-year statute of limitations (§ 339) where the allegations
     amount to a claim of professional negligence.”). Neither Wright, nor Defendants argue that the
28
     two-year statute of limitations is appropriate for Wright’s claim.
                                                  – 18 –                                     17cv1996
 1         The gravamen of Wright’s entire complaint is Defendants’ alleged fraud—
 2   even as to her claims of unjust enrichment, promissory estoppel, and specific
 3   performance. (See Compl. ¶ 48 (“On or about October 4, 2015, Plaintiff concluded
 4   that for the first time that the Ownership Interest did not exist and that Tarut and
 5   Ferry had actively deceived her for well over two and a half years.”); id. ¶ 62
 6   (alleging in breach of contract claim that “Plaintiff now believes that Tarut and Ferry
 7   . . . deliberately lied to her and did not take the necessary actions to grant her a 5%
 8   ownership interest[.]”); id. ¶ 67 (fraud claim alleging that “[a]t the time that
 9   Defendant[s] entered into the Agreement with Plaintiff, Defendants fraudulently
10   represented to Plaintiff that Defendants would perform all of Defendants’
11   obligations under the Agreement, including granting Plaintiff the Ownership
12   Interest. Eventually, however, as of October 4, 2015, Plaintiff came to believe and
13   now believes that Defendants never granted Plaintiff the Ownership Interest.”); id.
14   ¶¶ 80, 82 (specific performance claim incorporating allegations from breach of
15   contract and fraud claims and alleging that “Defendants have ignored Plaintiff’s
16   demands and have thus refused to . . . grant Plaintiff the Ownership Interest that
17   Defendants promised[.]”); id. ¶¶ 87–88 (promissory fraud claim alleging that
18   “Defendants made a promise regarding a material fact to Plaintiff, namely granting
19   her the Ownership Interest under the Agreement, without any intention of
20   performing that promise” and “Defendants made the promise with the intent to
21   deceive Plaintiff and with the intent to induce Plaintiff to enter into the
22   Agreement.”); id. ¶ 96 (concealment claim alleging that “Defendants concealed or
23   suppressed the material fact that Defendants did not grant Plaintiff the Ownership
24   Interest at the time of the Agreement as they claimed.”); id. ¶ 104 (negligent
25   misrepresentation claim incorporating fraud allegations); id. ¶ 110 (promissory
26   estoppel claim incorporating fraud allegations and alleging that “Defendants have
27   reneged on their promises to grant the Ownership Interest to Plaintiff under the terms
28   and conditions of the Agreement reached in January [] 2013.”); id. ¶ 113 (unjust

                                              – 19 –                                 17cv1996
 1   enrichment claim incorporating fraud allegations).          Accordingly, the Court
 2   concludes the three-year statute of limitations applies to all remaining claims.
 3          2.    Application of the Statute of Limitations
 4          Wright filed the Complaint on September 28, 2017. (ECF No. 1.) For all
 5   claims, the accrual date cannot precede September 28, 2014, unless tolling applies.
 6          Pursuant to California law, “[g]enerally speaking, a cause of action accrues at
 7   ‘the time when the cause of action is complete with all of its elements.’” Fox v.
 8   Ethicon Endo-Surgery, Inc., 110 P.3d 914, 919 (Cal. 2005) (quoting Norgart v.
 9   Upjohn Co., 981 P.2d 79 (Cal. 1999)). “California is an inquiry notice when it comes
10   to the statute of limitations.” Uniram Tech., Inc. v. Taiwan Semiconductor Mfg. Co.,
11   617 F. Supp. 2d 938, 946 (N.D. Cal. 2007). To determine when the statute of
12   limitations period began to run, courts look to “whether the plaintiffs have reason to
13   at least suspect that a type of wrongdoing has injured them.” Fox, 110 P.3d at 920.
14   Plaintiffs are deemed to have constructive knowledge “only where there is a duty to
15   inquire, as where plaintiff is aware of facts which would make a reasonably prudent
16   person suspicious,” which means that “that someone has done something wrong to
17   him, ‘wrong’ being used, not in any technical sense, but rather in accordance with
18   its lay understanding.” See Norgart, 981 P.2d at 988; Hobart v Hobart Estate Co.,
19   159 P.2d 958 (Cal. 1945). “Under th[is] discovery rule, suspicion of one or more of
20   the elements of a cause of action, coupled with knowledge of any remaining
21   elements, will generally trigger the statute of limitations period.” Fox, 110 P.3d at
22   920.
23          “Generally, statute of limitations issues raise questions of fact that must be
24   tried; however, when the uncontradicted facts are susceptible of only one legitimate
25   inference, summary judgment is proper.” Kline v. Turner, 105 Cal. Rptr. 2d 699,
26   703 (Cal. Ct. App. 2001); see also First Advantage Background Servs. Corp. v.
27   Private Eyes, Inc., 569 F. Supp. 2d 929, 941 (N.D. Cal. 2008). Thus, in considering
28   Defendants’ arguments regarding application of the statute of limitations, the Court

                                              – 20 –                                    17cv1996
 1   is mindful that the inquiry is intensely factual and, absent uncontradicted evidence,
 2   is not well-suited for summary judgment.
 3                a.    Defendants’ Pleading-Based Arguments Fail
 4         Defendants initially attempt to meet their summary judgment burden on their
 5   statute of limitations affirmative defense by relying solely on the Complaint’s
 6   allegations. (ECF No. 38-1 at 8–12.) When a defendant moves for summary
 7   judgment on the statute of limitations based on the pleadings, the defendant must
 8   show that the only inference from the complaint’s allegations is that the plaintiff’s
 9   claims are barred as a matter of law. See Ray Bourhis Assocs. v. Principal Life Ins.
10   Co., No. 3:15-cv-04329-LB, 2015 WL 7180621, at *3, 5 (N.D. Cal. Nov. 16, 2015);
11   Cascade Yarns, Inc. v. Knitting Fever, Inc., 905 F. Supp. 2d 1235, 1252–53 (W.D.
12   Wash. 2012) (granting summary judgment on statute of limitations defense based
13   solely on complaint’s allegations).      Impairing Defendants’ attempt are their
14   mischaracterizations of the Complaint’s allegations and misapplications of the statute
15   of limitations.
16         Defendants’ pleading-based arguments suffer from two defects.             First,
17   Defendants fraud-related arguments ignore the Complaint’s allegations that
18   Defendants made misrepresentations regarding the alleged ownership interest in
19   February, March, August, and October 2015. (Compl. ¶ 69.) Defendants do not
20   explain how Wright’s fraud-based claims, which embrace these alleged
21   misrepresentations, could be barred based on the three-year statute of limitations.
22   Second, Defendants apply the two-year statute of limitations for a breach of oral
23   agreement for Wright’s promissory estoppel, specific performance and unjust
24   enrichment claims instead of the three-year statute of limitations that the Court has
25   concluded applies to the Complaint.
26         Most troublingly, Defendants conflate the dates of alleged misrepresentations
27   with Wright’s discovery of the alleged wrongdoing. Pursuant to Section 338(d), the
28   three-year period is triggered based on the “discovery” of the alleged fraud, not the

                                             – 21 –                                 17cv1996
 1   date of the alleged misrepresentations by which the fraud is perpetrated. See Cal.
 2   Code Civ. P. §338(d). The Complaint expressly alleges that around October 4, 2015,
 3   “Plaintiff [] concluded for the first time that the Ownership Interest did not exist, and
 4   that Tarut and Ferry had actively deceived her for well over two and a half years.”
 5   (Compl. ¶ 48.) Although Defendants argue that this “careful” allegation is calculated
 6   to make Wright’s claims timely (ECF No. 38-1 at 13), Defendants do not point to
 7   any allegations in the Complaint which would show that Wright would have had
 8   reason to know of alleged wrongdoing before this date. It is not the Court’s duty to
 9   make Defendants’ summary judgment arguments for them or to identify the portions
10   of the Complaint that could support their arguments, if any, and the Court will not do
11   so. See Bladeroom Grp. Ltd. v. Facebook, Inc., No. 5:15-cv-01370-EJD, 2018 WL
12   514923, at *6 (N.D. Cal. Jan. 23, 2018) (“[I]t is not the Court’s duty to create
13   arguments or find evidence” for the parties at the summary judgment stage);
14   Blankenship v. Cox, No. 3:05-CV-00357-RAM, 2007 WL 844891, at *12 (D. Nev.
15   Mar. 19, 2007) (“It is not the court’s duty to do Defendants’ legal research.”).
16         Defendants have failed to show that the only inference from the Complaint’s
17   allegations are that the statute of limitations bars Wright’s claims. See Ray Bourhis
18   Assocs., 2015 WL 7180621, at *5 (“Based only on the complaint’s allegations (the
19   only ‘evidence’ that [defendant] cites), the court disagrees that as a matter of law the
20   only inference is that [plaintiff]’s failure is inexcusable.”). Thus, the Court denies
21   summary judgment on this basis.
22                b.     The Record Does Not Warrant Summary Judgment
23         Next, Defendants attempt to move beyond the pleadings to argue that the
24   record warrants summary judgment on their statute of limitations defense. The Court,
25   however, cannot conclude that the record undisputedly shows that Wright’s
26   remaining claims are time-barred.
27                       i.     The Tax Form January 31, 2014 Accrual Date
28         Defendants contend that Wright knew or should have known of Defendants’

                                               – 22 –                                  17cv1996
 1   alleged wrongdoing in January 2014, the point at which they aver “Plaintiff would
 2   have received any required tax forms related to any compensation paid to Plaintiff
 3   related to Plaintiff’s ownership interest, if any.”            (ECF No. 38-1 at 18–19.)
 4   Defendants contend that for tax year 2013, the IRS instructed that Forms 1099-DIV
 5   be provided to recipients by January 31, 2014.5 (Id. at 19 n.8.) Defendants argue
 6   that “January 31, 2014 is the very latest Plaintiff might possibly able [sic] to claim
 7   that she did not know that Old Gringo failed to pay her any compensation allegedly
 8   due [her] based upon her alleged ownership.” (Id. at 19.) This accrual date would
 9   bar Wright’s claims as untimely filed by some eight months.
10          Without reflecting on whether Defendants’ tax form argument could show that
11   Wright should have suspected Defendants’ alleged fraud, Defendants fail to submit
12   any evidence to show that January 31, 2014 is the appropriate accrual date for
13   Wright’s claims. Defendants do not provide evidence or request judicial notice of
14   the IRS’s instructions for Forms 1099-DIV generally or even for the 2013 tax year.
15   Even if the IRS requires the provision of such forms, Defendants do not provide
16   evidence that either OG Entity—let alone Old Gringo, S.A. de C.V., a Mexican
17   corporation—ever distributed such forms or provided dividends to its owners during
18   the time period. And although Defendants make much of the fact the Wright had an
19   accountant, Defendants do not provide evidence that Wright’s accountant advised
20   her to obtain a Form 1099-DIV from Defendants for the 2013 tax year.
21          The utter lack of evidence for this statute of limitations argument warrants
22   denial of Defendants’ motion based on an accrual date of January 31, 2014. See Fed.
23   R. Civ. P 56(c)(1) (requiring movant to cite record evidence in order to satisfy
24   summary judgment burden); C.A.R. Transp. Brokerage Co., Inc. v. Darden
25   Restaurants, Inc., 213 F.3d 474, 480 (9th Cir. 2000) (when the party moving for
26
27          5
             Forms 1099-DIV are used to report dividend income. See Kardash v. Comm’r, 866 F.3d
     1249, 1255 (11th Cir. 2017); Calloway v. Comm’r, 691 F.3d 1315, 1319 (11th Cir. 2012).
28
     Defendants do not provide evidence showing that they distributed dividends in 2013, 2014, or 2015.
                                                   – 23 –                                     17cv1996
 1   summary judgment would bear the burden of proof at trial, “it must come forward
 2   with evidence which would entitle it to a directed verdict if the evidence went
 3   uncontroverted at trial.”); U.S. Bank, N.A. v. Countryside Homeowners Ass’n, No.
 4   2:15-cv-01463-RCJ-GWF, 2016 WL 3638112, at *3 (D. Nev. July 7, 2016)
 5   (concluding that movant failed to meet burden on summary judgment regarding its
 6   affirmative defense because it failed “provided no evidence” to support its argument).
 7                      ii.    The “Get It In Writing” Accrual Period
 8         Defendants also argue a different accrual period occurring at some point in late
 9   January 2013 up until mid-2013. Defendants argue that as “a college-educated,
10   multiple business owner, and under the on-going advice of a CPA,” Wright was in a
11   position to suspect wrongdoing by Defendants “immediately” at the time of the
12   January 2013 meeting “or at least prior to January 28, 2013.” (ECF No. 38-1 at 17.)
13   Generally asserting that Wright was in a position to suspect wrongdoing is not a
14   substitute for identifying concrete evidence in the record that would objectively show
15   Wright knew or should have known of Defendants’ wrongdoing at this point.
16         More concretely, Defendants contend that Wright was asked on multiple
17   occasions in 2013 whether she had the alleged Ownership Interest in writing or was
18   told to get it in writing, which would have placed a reasonable person on notice of
19   potential wrongdoing. For example, on January 28, 2013, Wright’s accountant,
20   James Roberson, asked her if she had the Ownership Interest in writing. (ECF No.
21   38-2 Ex. A (Roberson’s notes and questions to Wright dated January 28, 2013); JSUF
22   ¶ 12.) Several of Wright’s family members and friends also asked her whether she
23   had the Ownership Interest in writing in the several months following the January
24   2013 meeting or told her that she should get the interest in writing. (ECF No. 38-1
25   at 15–17; JSUF ¶ 14 (brother); id. ¶¶ 22–26 (sister-in-law asked Wright over the
26   course of several months in 2013); see also Jeffrey Green Dep. at 42:12, 43:1–2;
27   Becky Green at Dep. 12:8–10; Roberson Decl. ¶ 6; J.G. Decl. ¶ 5; B.G. Decl. ¶ 5.)
28   Based on this evidence, Defendants contend Wright was on inquiry notice at a point

                                             – 24 –                                 17cv1996
 1   which would bar her claims.
 2         It is not to clear to the Court whether Wright knew or should have known about
 3   Defendants’ wrongdoing based on these “get it in writing” averments. “The theory
 4   of plaintiff’s claim is that the moving defendants made her a promise that they had
 5   no intention of honoring. As such, plaintiff’s claim did not accrue until she had
 6   reason to suspect that the moving defendants had made her a false promise.” Jung
 7   Jae Lee v. Fed. St. L.A., LLC, No 2:14-cv-06264-CAS(SSx), 2016 WL 2354835, at
 8   *6 (C.D. Cal. May 3, 2016) (emphasis added). Defendants have not explained how
 9   remarks by individuals who did not have a relationship with them could have placed
10   Wright on notice of Defendants’ alleged wrongdoing.
11         Even if Defendants have come forward with sufficient evidence to shift the
12   burden, Wright offers evidence that speaks directly to when she began to suspect
13   wrongdoing and which raises factual issues the Court will not resolve at summary
14   judgment. According to Wright, it was only after October 4, 2015 and after Tarut
15   and Ferry’s “very unusual conduct in our business negotiations” that she began to
16   suspect wrongdoing regarding the Ownership Interest. (Wright Decl. ¶ 49.) She
17   harnesses other facts that explain why this is so. Specifically, Wright avers that she
18   “had an extremely close personal and professional relationship” with Ferry and Tarut,
19   considered them to be “like family,” and details an extended history of her
20   relationship with both to explain why she trusted them. (Id. ¶¶ 19–37.) She also
21   explains why she could not get the Ownership Interest in writing. Specifically, Tarut
22   and Ferry told her at the January 2013 meeting they could not put the Ownership
23   Interest in writing because it would jeopardize Ferry’s efforts to apply for U.S.
24   citizenship, but even after the meeting, they promised to get her the Ownership
25   Interest in writing at some date when they could. (Id. ¶¶ 11, 41.) Wright declares
26   that she knew another OG owner, Patricia Simental, who did not have a written
27   employment or ownership agreement with either OG Entity. (Id. ¶ 16.) Wright relied
28   on her trust of Ferry and Tarut as well as this fact to conclude that she did not need a

                                              – 25 –                                  17cv1996
 1   written agreement either. (Id. ¶ 17.) If a jury believes Wright, then Wright’s claims
 2   accrued, at the earliest, soon after October 4, 2015, and her claims would fall within
 3   the three-year statute of limitations. Because the Court concludes that there exist
 4   factual questions regarding the appropriate accrual date for Wright’s claims, the
 5   Court denies summary judgment on the statute of limitations.
 6   C.     The Existence of Damages for Wright’s Claims
 7          As a final matter, Defendants argue that Wright “has no recoverable damages
 8   related to any of her causes of action” and therefore she cannot satisfy the damages
 9   element necessary for the claims. (ECF No. 38-1 at 20.) The Court concludes that
10   Defendants have not met their burden to show that they are entitled to summary
11   judgment on this issue.
12          1.      Ownership Interest-Related Damages
13          Wright expressly seeks “the value of her 5% Ownership Interest in the Old
14   Gringo Entities[.]” (JSUF ¶ 59; Wright Decl. ¶ 54.) Defendants take aim at the
15   existence of damages by arguing that Plaintiff “has failed to demonstrate or even
16   allege any recoverable damages” pertaining to the Ownership Interest’s value. (ECF
17   No. 38-1 at 21.) This argument fails to make it out of the holster.
18          Defendants argue that Wright is not entitled to the remedy of specific
19   performance or “any money damages representing the current value of 5% of” the
20   OG Entities. (ECF No. 38-1 at 20–21.) Pointing to an allegation in the Complaint,
21   Defendants argue that the 5% Ownership Interest “would continue for as long as
22   Plaintiff continued to provide services, designs, and expertise to Old Gringo US &
23   MX,” yet Wright also alleges that she “ceased working with those entities as of
24   October 30, 2015.” (ECF No. 38-1 at 20 (citing Compl. ¶¶ 23, 49).) Based on these
25   allegations, Defendants argue that “no alleged ownership interest continued beyond
26   October 30, 2015” and there is “no basis upon which to claim specific performance.”
27   (Id. at 21.)
28          As an initial matter, this pleading-based argument is not supported by evidence

                                              – 26 –                                17cv1996
 1   in the summary judgment record and is in tension with Defendants’ failure of
 2   consideration argument. As the Court has already discussed, the record does not
 3   show that the alleged Ownership Interest was exchanged for or conditioned on
 4   Wright’s performance of services for the OG Entities, and Wright contends that she
 5   retained the interest even after she resigned. (Wright Decl. ¶¶ 10, 40, 48; Wright
 6   Dep. at 37:12–20, 174:11–15; see also JSUF ¶¶ 20–21, 28–29; Becky Green Dep. at
 7   11:21–23; Fresh Dep. at 16:12–15; J.G. Decl. ¶ 4; B.G. Decl. ¶ 4; Fresh Decl. ¶ 5;
 8   L.W. Decl. ¶ 14.) Thus, it does not appear to the Court that Wright’s Ownership
 9   Interest damages are as limited as Defendants argue. Although there remains a
10   question about the precise value of the Ownership Interest—as reflected in Wright’s
11   Rule 56(d) motion—Defendants provide no evidence to this Court conclusively
12   showing that Wright will be unable to quantify its value.
13         However, even if Wright’s Ownership Interest-related damages are limited to
14   the January 2013 through October 30, 2015 period, Defendants have not shown the
15   absence of damages. “Damages for equitable and promissory estoppel include
16   specific performance, expectation damages and reliance damages.” Original San
17   Francisco Toymakers, Inc. v. Trendmasters, Inc., No. C 01-3658 MJJ, 2003 WL
18   22384771, at *6 (N.D. Cal. Oct. 7, 2003) (citing Swinerton & Walberg Co. v. City of
19   Inglewood-L.A. Cty. Civic Ctr. Auth., 114 Cal. Rptr. 834 (Cal. Ct. App. 1940)).
20   Howsoever limited the interest was in its duration, the value of the Ownership Interest
21   represents what Wright would be entitled to if she prevails on her promissory
22   estoppel claim, for which specific performance is available. Defendants’ actual
23   argument for why Wright cannot show Ownership Interest-related damages cribs
24   from their Form 1099-DIV statute of limitations argument. (ECF No. 38-1 at 21.)
25   Specifically, Defendants argue that “Plaintiff absolutely knew, as of January 31, 2014
26   (the day Defendants would have had to provide Plaintiff any 1099-DIV. . .),” and
27   thus any Ownership Interest damages from the January 2013 through October 30,
28   2015 period are now time-barred. (Id.) This “damages” argument is substantively

                                              – 27 –                                 17cv1996
 1   the same statute of limitations defense the Court has already rejected and it fares no
 2   better now. Accordingly, Defendants have failed to meet their initial summary
 3   judgment regarding Ownership Interest-related damages.
 4         2.     Fraud-Related Damages
 5         Finally, Defendants argue that Wright has failed to plead or show damages for
 6   fraud and summarily apply their reasoning to all of Wright’s fraud-related claims.
 7   (ECF No. 38-1 at 23–24.) None of the arguments Defendants advance warrants
 8   summary judgment.
 9                a.     Rule 9(b) and Sufficiency of the Pleadings
10         Although Defendants have moved for summary judgment, much of
11   Defendants’ fraud damages argument is that Wright has failed to adequately plead
12   her fraud damages. (Id.) The Court rejects Defendants’ pleading-based argument.
13         As an initial matter, Defendants did not challenge the sufficiency of Wright’s
14   complaint at the appropriate stage of the litigation and thus this pleading-based
15   challenge to Wright’s fraud damages is inappropriate. See Doe v. BSA, 329 F. Supp.
16   3d 1168, 1189 (D. Idaho 2018) (noting that defendants “did not file any motion
17   attacking the sufficiency of Plaintiffs’ pleadings under Rule 9(b). As such, the Court
18   finds this defense is no longer relevant, and shall therefore be stricken.”); Lancaster
19   v. Kordsiemon, No. 1:15-cv-00239-BLW, 2016 WL 5662011, at *6 (D. Idaho Sept.
20   29, 2016) (“It is untimely of [defendant] to allege a violation of Rule 9(b) in his Rule
21   56 motion for summary judgment. Rule 9(b) exists to ensure that defendants have
22   sufficient knowledge of the fraud alleged in a complaint to present a defense in an
23   answer. . . . it is highly unusual for a Rule 9(b) motion to be brought within a motion
24   for summary judgment.”). The untimely assertion of Defendants’ pleading-based
25   challenge to Wright’s fraud damages is a sufficient basis to deny summary judgment
26   with respect to this argument.
27         Even entertaining the challenge now, Defendants’ argument fails.                As
28   Defendants recognize, Wright alleges various fraud damages, including “loss of

                                              – 28 –                                  17cv1996
 1   earnings, income and profits,” including what “Plaintiff would have made if she had
 2   not entered into the Agreement and had pursued other business opportunities.”
 3   (Compl. ¶ 72; ECF No. 38-1 at 22.) Defendants argue that Wright has failed to plead
 4   any specific out of pocket costs or opportunity costs of not pursuing other business
 5   opportunities. (ECF No. 38-1 at 22–23.) And characterizing the damages Wright
 6   pleads as an “extensive list of vague claims,” Defendants point to California state
 7   court pleading requirements to contend that damages must be specifically pleaded.
 8   (ECF No. 38-1 at 22 (quoting Service by Medallion, Inc. v. Clorox Co., 44 Cal. App.
 9   4th 1807, 1816 (Cal. Ct. App. 1996)).
10         Whatever the pleading requirements of California state courts, this case is in
11   federal court. In federal court, Rule 9(b) requires the elements of fraud to be pleaded
12   with particularity, which means the circumstances of the fraud. See Fed. R. Civ. P.
13   9(b); Kearns v. Ford Motor Co., 567 F.3d 1120, 1127 (9th Cir. 2009) (where a
14   plaintiff claims fraud, the “entire complaint must . . . be pleaded with particularity.”);
15   In re GlenFed, Inc., 42 F.3d 1541, 1548 (9th Cir. 1994) (en banc) (“To allege fraud
16   with particularity . . . plaintiff must set forth what is false or misleading about a
17   statement, and why it is false.”).
18         Rule 9(b), however, does not require that fraud damages themselves be pleaded
19   with specificity. See Interserve, Inc. v. Fusion Garage PTE Ltd., No. C 09-5812 RS
20   (PSG), 2011 WL 500497, *3 (N.D. Cal. Feb. 9, 2011) (“Rule 9(b) may not apply to
21   the . . . damages elements of a fraud claim”); Andrews Farms v. Calcot, Ltd., 527 F.
22   Supp. 2d 1239, 1252 (E.D. Cal. 2007) (“Again, Defendants fail to cite to any
23   authority that Rule 9(b) requires more particular pleading for the element of damages.
24   While Rule 9(b) requires pleading the circumstances of fraud with particularity,
25   defendants cite no case law, and the Court finds none, requiring that fraud damages
26   be pled with more specificity than required under normal notice pleading.”) (finding
27   sufficient allegation of fraud damages “according to proof”); Menjivar v. Trophy
28   Prop. IV DE, LLC, No. C 06-03086 SI, 2006 WL 2884396, *13 (N.D. Cal. Oct. 10,

                                               – 29 –                                   17cv1996
 1   2006) (same).
 2          Rather, a plaintiff satisfies Rule 9(b) by alleging the specific acts constituting
 3   fraud on which she relied and which resulted in damage. See Ohlweiler v. Bank of
 4   Am. Corp., No. 3:15-cv-2268-GPC-KSC, 2016 WL 1162674, at *4 (S.D. Cal. Mar.
 5   22, 2016) (finding allegations insufficient to show damages because plaintiff did not
 6   allege any specific acts that resulted in her claimed damages); Wayne Merritt Motor
 7   Co. v. N.H. Ins. Co., No. 11-CV-01762-LHK, 2011 WL 5025142, at *12 (N.D. Cal.
 8   Oct. 21, 2011) (determining that plaintiffs had failed to show damages resulting from
 9   alleged fraud because they failed to plead any actions that took in reliance on alleged
10   misrepresentations); Brewer v. Indymac Bank, 609 F. Supp. 2d 1104, 1121 (E.D. Cal.
11   2009) (“[I]n an action for fraud and deceit a cause of action is stated when the facts
12   constituting the fraud are alleged and a resulting injury is pleaded.”) (citing Hartzell
13   v. Myall, 252 P.2d 676 (Cal. Ct. App.1953)).
14          Wright has clearly alleged in the Complaint the specific misrepresentations by
15   Defendants regarding the Ownership Interest on which she relied. More specifically,
16   she alleges that Defendants intended to induce her to continue working for the OG
17   Entities and she continued to work for the OG Entities until October 2015 based on
18   the alleged agreement to provide Wright the Ownership Interest and increased
19   compensation in exchange for her continued services. (Compl. ¶¶ 15, 68–70.) Lost
20   earnings or lost profits from other business opportunities are a plausible consequence
21   of this alleged fraudulent conduct.6 Thus, on the merits, Defendants’ pleading-based
22   argument fails.
23
24
            6
25             Of course, the Court has concluded that the undisputed evidence does not show that
     consideration was agreed to at the time of the January 2013 to render the Ownership Interest
26   enforceable in contract. Even so, that the Ownership Interest is not enforceable in contract does not
     mean that Wright cannot seek fraud damages for lost employment or lost business opportunities.
27   The alleged Ownership Interest misrepresentations were made alongside the contract for her
     services and Wright alleges that further misrepresentations were made to her by Tarut in 2014 and
28
     2015 to induce her to work harder. (Wright Decl. ¶¶ 46–47.)
                                                    – 30 –                                       17cv1996
 1                 b.      The Record Does Not Warrant Summary Judgment
 2          Moving beyond the pleadings, Defendants also argue that the summary
 3   judgment record shows that Wright had no offers of employment “at any point during
 4   2013 to 2015.” (ECF No. 38-1 at 23.) This argument pertains to only one type of
 5   fraud damages Wright seeks and thus it cannot warrant summary judgment on her
 6   fraud-related claims for lack of damages.
 7          Even focusing on the limited scope of their argument, Defendants have failed
 8   to show that Wright cannot prove damages related to the lost employment or business
 9   opportunities. Defendants point to Wright’s deposition testimony regarding an oral
10   solicitation by Doug Kennedy of Lucchese offering Wright $225,000 a year for her
11   services. (Wright Dep. at 184:4–8, 185:3–8.) Wright dated this offer initially to 2013
12   and then 2012 in her testimony. (Id.) Defendants contend that, based on this
13   evidence, “she had received only one offer of employment,” which according to
14   Defendants cannot show “an opportunity cost” because “it was made and rejected”
15   before the January 2013 meeting. (ECF No. 38-1 at 23 (citing Wright Dep. at 184:4–
16   8, 185:3–8).) Wright, however, declares in opposition she is “certain it would have
17   remained open to [her]” if she had not continued to work for the OG Entities. (See
18   ECF No. 50 at 24–25; Wright Decl. ¶¶ 57–58.) Thus, there is at least an issue of fact
19   regarding damages pertaining to this potentially lost employment opportunity.
20          Defendants do not otherwise submit evidence that would disprove Wright’s
21   loss of other employment or business opportunities between 2013 and 2015 that she
22   could have pursued. At most, the portions of the record Defendants identify would
23   tend to show that Wright does not have a written record of offers, not that such offers
24   were not made. (Wright Dept. 184:13–16.)7 Wright otherwise produces evidence in
25
            7
26           Defendants curiously omit portions of the record that could prove or disprove the presence
     or absence of lost earnings or lost business opportunities during the January 2013 to October 2015
27   period. In fact, the final page of Wright’s deposition transcript Defendants submit states: “Okay.
     Anybody in 2013 make an offer—.” (Wright Dept. 185:25.) Defendants fail to provide a record
28
     showing Wright’s answer to that question.
                                                   – 31 –                                     17cv1996
 1   opposition to summary judgment of damages pertaining to other employment and
 2   business opportunities she could have pursued if she had not continued working for
 3   the OG Entities. (Greenberg Decl. ¶¶ 13–28; Wright Dep. at 184:4 to 185:1; Wright
 4   Decl. ¶¶ 56–58; Pak Dep. at 87: 2–14.). Accordingly, Defendants are not entitled to
 5   summary judgment on Wright’s fraud claims for a purported lack of damages.
 6                              CONCLUSION & ORDER
 7         For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN
 8   PART Defendants’ motion for summary judgment (ECF No. 38) as follows:
 9         1.     The Court GRANTS summary judgment for Defendants on Wright’s
10   breach of contract claim and the claim is DISMISSED WITH PREJUDICE.
11   Wright’s specific performance claim is similarly dismissed solely to the extent it is
12   premised on breach of contract.
13         2.     The Court otherwise DENIES summary judgment for Defendants on all
14   other grounds raised in their motion.
15         4.     The Court DENIES AS MOOT Wright’s Rule 56(d) motion to deny or
16   defer decision on Defendants’ motion for summary judgment (ECF No. 51) and
17   VACATES the corresponding briefing schedule (ECF No. 59).
18         IT IS SO ORDERED.
19   DATED: December 13, 2018
20
21
22
23
24
25
26
27
28

                                             – 32 –                                17cv1996
